DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.  
Applicant’s arguments on pages 8-13 regarding 35 USC 101 rejection are not persuasive as amendments still have claim 1 drawn to a “control device”, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, so the claim is directed to an abstract idea.  The data acquiring steps amounts to no more than mere instructions to apply the exception using a generic computer component.  This is discussed in further detail in the Claim Rejections - 35 USC § 101 section, below.

The claim amendments overcome the 35 USC 112(f) interpretations from the previous office action.
The Examiner acknowledges the amendments to claims 1-7, and the new claims 8-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a calculation unit configured to calculate a compensation amount of the suck back speed, and a speed determination unit configured to newly determine the suck back speed.
The limitation of a calculation unit configured to calculate a compensation amount of the suck back speed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of a mathematical calculation, based on a pressure differential value.  That is, though the calculation unit is a part of the “control device,” nothing in the claim element precludes the step from practically being performed in the mind.  
Similarly, the limitation of a speed determination unit configured to newly determine the suck back speed based on the calculated compensated amount, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of being part of the control device. To “determine” in the context of this claim is a mathematical calculation and processing step, based on the compensated amount calculation, which could be performed by the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
     This judicial exception is not integrated into a practical application - in particular, the additional claim elements comprised by the control device to suck back the screw based on a predetermined suck back speed and a suck back distance or a suck back time period, and acquiring a pressure of the resin, which is a data gathering step.  The processing units for both steps are recited at a high-level of generality (for example, a generic CPU associated with computation unit (Fig. 3, item 72) performing a generic computer function); nothing more than a generic computer seems to be associated with the suck back control unit claimed such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
     The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a control device to perform data acquiring steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-6 and 8-14 are rejected by dependence and do not add significantly more than the judicial exception/abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742